Louis D. Levinson,
                                                                 International Financial Group,
                                                                     Inc., Guilford Specialty
                                                                     Group, Inc., Guilford s


                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2015

                                     No. 04-14-00606-CV

  ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
  Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                 Services, Inc., and Argo Group International Holdings, Ltd.,
                                          Appellants

                                              v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-09550
                        Honorable Antonia Arteaga, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

        On January 29, 2015, appellants filed a Motion for Rehearing. The court is requesting a
response pursuant to Texas Rule of Appellate Procedure 49.2. It is therefore ORDERED that, if
appellees wish to file a response, they must do so no later than March 11, 2015. TEX. R. APP.
P. 49.2.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court